On consideration of the Petition for a Writ of Prohibition and for a Writ of Mandamus, filed in the above-entitled action, it appearing that said Petition is addressed to contemplated administrative proceedings pursuant to Army Regulations 635-100, and that no court-martial charges are pending or contemplated, it is, by the Court, this 7th day of July 1971,
ORDERED:
That said Petition be, and the same hereby is, dismissed for lack of jurisdiction. See, In re Taylor, 12 USCMA 427, 31 CMR 13 (1961).